           Case 1:20-cr-00330-AJN Document 9 Filed 07/07/20 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      July 7, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:      United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

        The Government respectfully submits this letter in connection with the Court’s Order dated
July 6, 2020 (the “Order”) (Dkt. 7) and the defendant’s letter of July 6, 2020 (the “Defense Letter”)
(Dkt. 8). Pursuant to the Order, the parties have conferred regarding the scheduling of an initial
proceeding in the above-captioned case. As set forth in the Defense Letter, the parties are available
to proceed remotely on the morning of July 14, 2020. Additionally, the parties jointly respectfully
propose the following briefing schedule in connection with the Government’s Memorandum in
Support of Detention, dated July 2, 2020 (Dkt. 4):

            Defense response to be due by 3:00 p.m. on Friday, July 10, 2020
            Government reply to be due by 5:00 p.m. on Monday, July 13, 2020

       The Government also respectfully renews and amends its request that the Court exclude
time under the Speedy Trial Act, see Government Letter dated July 5, 2020 (Dkt. 5), between the
defendant’s arrest on July 2, 2020, and the revised proposed date of the arraignment, initial
appearance, and bail hearing. In the interim, the Government intends to confer with defense
counsel regarding the terms of a protective order and initial discovery, to facilitate the production
          Case 1:20-cr-00330-AJN Document 9 Filed 07/07/20 Page 2 of 2
 Honorable Alison J. Nathan
 July 7, 2020
 Page 2


of discovery, which will serve the interests of justice by facilitating the timely production of
discovery materials. See 18 U.S.C. § 3161(h)(1)(F). I have conferred with defense counsel, who
consent to this request.

                                                  Very truly yours,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney


                                            By:
                                                  Alex Rossmiller / Alison Moe / Maurene Comey
                                                  Assistant United States Attorneys
                                                  Southern District of New York
                                                  Tel: (212) 637-2415


Cc:    Christian Everdell, Esq., and Mark Cohen, Esq., counsel for defendant
